Citation Nr: 1229839	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  05-06 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to an evaluation in excess of 20 percent for T9 compression fracture with lumbar spinal strain.

2.  Entitlement to a compensable evaluation for cervical spinal strain.


REPRESENTATION

Appellant represented by:	Kathleen L. Day, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964 and from June 4, 1966 to June 19, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2003 and December 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The July 2003 rating decision on appeal denied an evaluation in excess of 20 percent for T9 compression fracture, and denied service connection for lumbar and cervical strain.  In a May 2009 decision, the Board granted service connection for lumbar and cervical strain and remanded the matters of their appropriate ratings to the RO for initial consideration.  In November 2009, the RO rated the Veteran's lumbar spinal strain with the service connected T9 compression fracture.  

The Board observes that the schedular criteria for rating spine disabilities have been amended during the pendency of this appeal.  Effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454 -51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  The Board notes the Veteran filed his claim for an increased evaluation in November 2002.

In a November 2009 rating decision, the RO rated the Veteran's lumbar and cervical spinal strain with the Veteran's service connected T9 compression fracture.  However, prior to the September 2003 regulatory changes, separate evaluations were warranted for disabilities of the cervical, lumbar and dorsal (thoracic) spines.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290-5292 (2003).  

When a new statute is enacted or a new regulation is issued while a claim is pending before VA, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  If applying the new provision would produce such retroactive effects, VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce retroactive effects, VA ordinarily must apply the new provision.  See VAOPGCPREC 7- 03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In increased rating cases such as this one, where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

As the Veteran's claim was pending at the time of the regulatory amendments, he is entitled to the application of the criteria most favorable to his claim.  See Diorio v. Nicholson, 20 Vet. App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that where law is amended during pendency of appellant's claim, most favorable version applies).  However, as previously mentioned, application of the amended criteria may not be applied prior to the date of amendment.

A review of the record reveals that the AOJ has only applied the new rating criteria applicable to the Veteran's spine disabilities.  In light of the fact that the Veteran has not been provided proper notice of these amendments and the fact that the AOJ has not applied the old criteria in its readjudications, the Board concludes that a remand is necessary to allow the AOJ an opportunity to provide notice as well as consider whether a higher disability rating is warranted under such criteria.

As a final note, prior to December 2009, the RO had never before addressed the rating to be assigned for the cervical segment of the Veteran's spine, as no part of it had been service connected.  The RO in December 2009 assigned the Veteran one 20 percent rating for his compression fracture of his T9 vertebra, with spinal strain.  The Veteran disagreed, in essence, in January 2010, with the RO's assignment of a noncompensable rating for his service-connected cervical strain.  This was the initial rating regarding the level of compensation warranted for the Veteran's cervical spine segment.  The RO has not issued the Veteran a statement of the case on this matter, as it is required to do.  Accordingly, remand for the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative, if any, a statement of the case on the matter of the appropriate rating to be assigned for his service-connected cervical strain.  If he perfects an appeal of the December 2009 decision denying a compensable rating, return the case to the Board in accordance with the usual appellate procedures.

2. Review the record and determine if the benefits sought can be granted.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished a supplemental statement of the case that is fully compliant with the provisions of 38 C.F.R. § 19.29 (2007).  In particular, the supplemental statement of the case should provide a summary of all applicable laws and regulations, including old and new criteria for all diagnostic codes potentially applicable to dorsal (thoracic) and lumbar spine disabilities, including intervertebral disc syndrome.  Allow an appropriate period of time for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



